
	
		II
		111th CONGRESS
		2d Session
		S. 3508
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2010
			Mr. Udall of New Mexico
			 (for himself and Mr. Brownback)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To strengthen the capacity of the United States to lead
		  the international community in reversing renewable natural resource degradation
		  trends around the world that threaten to undermine global prosperity and
		  security and eliminate the diversity of life on Earth, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Conservation Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Five hundred
			 million people in developing countries depend on fresh water from natural areas
			 that are under threat of degradation.
			(2)Two billion people
			 depend on rapidly diminishing fish stocks for a significant source of their
			 daily protein.
			(3)Wild species
			 provide more than $300,000,000,000 in benefits to world agriculture from
			 natural pest control and the pollination of 2/3 of the
			 crop species that feed the world.
			(4)Plant breeding
			 programs involving genetic enhancements from the wild relatives of agricultural
			 crops have helped feed billions of people around the world and are valued at
			 $115,000,000,000 per year.
			(5)Human degradation
			 of and encroachment into natural ecosystems such as rainforests increases
			 opportunities for the outbreak and spread of animal-borne infectious
			 diseases—such as SARS, avian flu, malaria, schistosomiasis, tuberculosis, and
			 yellow fever—that could cause high levels of mortality and affect major global
			 industries including travel, trade, tourism, food production, and
			 finance.
			(6)Forests prevent
			 catastrophic flooding and severe drought, and coral reefs and mangroves reduce
			 the impact of large storms on coastal populations, saving $9,000,000,000 in
			 damages each year and reducing outlays for disaster assistance.
			(7)The destruction of
			 forests, mostly in developing countries, releases more greenhouse gases than
			 the entire world transportation sector. As one of the most cost effective ways
			 to reduce greenhouse gas emissions, a global forest conservation program could
			 help reduce the cost to the United States of efforts to reduce
			 emissions.
			(8)More than half of
			 the most prescribed medicines in the United States are derived directly from
			 natural compounds or patterned after them. Due to the loss of natural areas and
			 compounds from wild species, one marketable prescription drug is estimated to
			 be lost every 2 years.
			(9)The United States
			 National Intelligence Council expects demographic trends and natural resource
			 scarcities relating to water, food, arable land, and energy sources to lead to
			 instabilities and conflict in the years ahead.
			(10)Illegal logging,
			 fishing, and mining in developing countries flood the international market with
			 low-cost products that undercut the competitiveness of responsible companies in
			 the United States. In the absence of competition from illegal producers, the
			 United States would be able to increase wood product exports by $460,000,000 a
			 year.
			(11)Sound natural
			 resource management, healthy levels of species diversity, and functioning
			 natural ecosystems are vital to alleviating poverty for many communities in
			 developing countries that depend on those resources for food, medicine, housing
			 material, and other necessities.
			(12)Women are
			 especially vulnerable to the threat of natural resource degradation because
			 they produce most of the food and collect most of the firewood in many regions,
			 comprise a large portion of small landholders and small-scale producers, face
			 heightened food insecurity, have fewer rights to land and other natural
			 resources, and have less access to credit and resource management
			 assistance.
			(13)Species are
			 becoming extinct at a rate 100 to 1,000 times faster than the natural rate of
			 extinction and ¾ of the world’s terrestrial species are in developing countries
			 that are rapidly destroying their natural areas and habitats.
			(14)The United States
			 does not have a strategy for reversing any of the major renewable natural
			 resource depletion trends around the world or the threats they pose to the
			 Nation’s health, security, or economy.
			(15)Several executive
			 branch agencies are engaged in some aspect of international conservation, yet
			 their efforts are not coordinated in a manner that maximizes the effectiveness
			 of the overall international conservation efforts of the United States.
			(16)Participation by
			 the United States in multilateral efforts to conserve natural resources, such
			 as through the World Bank and the Global Environment Facility, leverages
			 financial commitments by other countries by as much as 14 to 1.
			3.PurposeThe purpose of this Act is to strengthen the
			 leadership and effectiveness of the United States in responding to the
			 worldwide crisis relating to the depletion of natural resources and
			 biodiversity under existing statutory authority governing United States
			 international assistance for conservation by—
			(1)establishing a
			 comprehensive global strategy for providing assistance with respect to the
			 conservation of natural resources and biodiversity in developing countries that
			 includes a plan for—
				(A)addressing major
			 trends in natural resource degradation that relate to human well-being and
			 environmental sustainability, such as loss of soils, watersheds, wilderness,
			 fish stocks, forests, species, and other critical resources;
				(B)identifying clear
			 goals and benchmarks of success for the strategy;
				(C)the phased
			 expansion of existing critical programs relating to the conservation of natural
			 resources and biodiversity in developing countries;
				(D)improved
			 coordination among executive branch agencies engaged in international
			 conservation efforts in order to clarify roles, reduce duplication, and enhance
			 effectiveness; and
				(E)improved
			 integration of conservation goals within the development, security, and other
			 foreign policy priorities of the United States;
				(2)providing
			 authorization for funding for United States efforts to address the major
			 threats to natural resources, species, and ecosystems in developing
			 countries;
			(3)improving
			 coordination among the United States, foreign governments, and international
			 organizations in effectively delivering conservation assistance through
			 governments, multilateral organizations, private organizations, and local
			 communities and community partnerships; and
			(4)expanding the capacity of the intelligence
			 community (as defined in section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4))) to assess the linkages among renewable natural resource
			 degradation, resource scarcity, poverty, civil instability, migration, and
			 conflict and the effects of the foregoing on the security and economic
			 interests of the United States.
			4.DefinitionsIn this Act:
			(1)Developing
			 countryThe term developing country means a country
			 that, in 2008, had an average gross national income per capita of $11,905 or
			 less.
			(2)Developing
			 worldThe term developing world refers to all
			 developing countries collectively.
			(3)Hotspot
			 regionThe term hotspot region means a region in the
			 developing world that—
				(A)contains an
			 unusually high concentration of species that are not found outside of the
			 region; and
				(B)has lost at least
			 70 percent of its original natural coverage.
				(4)Natural
			 resources; renewable natural resourcesThe terms natural
			 resources and renewable natural resources—
				(A)mean natural
			 resources, including soils, forests, animal and plant populations and products,
			 coral reefs, and water; and
				(B)do not include
			 nonrenewable natural resources such as minerals, oil, and other fossil
			 fuels.
				(5)Relevant
			 agenciesThe term relevant agencies means agencies
			 of the Federal Government that engage in efforts relating to the international
			 conservation of natural resources and biodiversity.
			(6)Special
			 coordinator; coordinatorThe terms Special
			 Coordinator and Coordinator mean the Special Coordinator
			 for Global Conservation designated pursuant to section 102.
			(7)Sustainable
			 forest management certification systemThe term sustainable
			 forest management certification system means a system for monitoring
			 forests and tracking forest products that is designed to ensure that forest
			 products are produced using methods that take into account a variety of widely
			 accepted environmental, social, and economic criteria.
			(8)Threatened
			 speciesThe term threatened species means, at a
			 minimum, species identified as having a high probability of global extinction
			 by the International Union for the Conservation of Nature or by its constituent
			 networks of governments, specialist groups, and other stakeholders.
			(9)WildernessThe
			 term wilderness means an area in the developing world larger than
			 2,500,000 acres with more than 70 percent of its original coverage
			 intact.
			IPolicy Planning
			 and Implementation
			101.Comprehensive
			 international conservation strategy
				(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the President, acting through the Special Coordinator for Global
			 Conservation designated pursuant section 102, shall establish a comprehensive
			 and integrated strategy (in this Act referred to as the International
			 Conservation Strategy)—
					(1)to combat the
			 global degradation of natural resources and biodiversity in developing
			 countries;
					(2)to build on
			 existing bilateral and multilateral programs relating to the global
			 conservation of natural resources and biodiversity; and
					(3)to strengthen the
			 capacity of the United States to collaborate with developing countries and
			 other donor countries and the private sector and be an effective leader of in
			 international efforts to conserve natural resources and biodiversity.
					(b)Programmatic
			 approachThe International Conservation Strategy shall provide a
			 comprehensive plan of action to address global natural resource and
			 biodiversity degradation that identifies specific and measurable goals,
			 benchmarks, and time frames, which may include—
					(1)advancing
			 conservation in the world’s most ecologically and economically important
			 terrestrial wilderness areas and marine ecosystems so that conservation or
			 sustainable development consistent with long-term conservation will be achieved
			 on an area of land exceeding 2,000,000 square miles and an area of sea
			 exceeding 6,000,000 square miles;
					(2)protecting 34
			 discrete hotspot regions that provide a high level of economic benefit to human
			 communities as well as a high concentration of genetic and other natural
			 resources;
					(3)addressing
			 unlawful, unreported, and unregulated fishing in 10 developing countries where
			 fish stocks are severely depleted and regional fishing economies are threatened
			 through increased surveillance and enforcement;
					(4)safeguarding
			 natural areas providing fresh water to 12 major urban centers in developing
			 countries or 50,000,000 people in developing countries;
					(5)advancing local,
			 national, and international enforcement efforts against unlawful wildlife
			 trafficking operations in 10 centers of the unlawful global wildlife trade and
			 strengthening trade-based solutions in those centers;
					(6)stabilizing or
			 reversing renewable natural resource scarcity trends in 3 regions that are
			 vulnerable to conflict, instability, or mass migration from natural resource
			 depletion; and
					(7)substantially
			 expanding the amount of economically and ecologically significant forested land
			 under a credible sustainable forest management certification system.
					(c)Coordination and
			 leverageThe International Conservation Strategy shall require
			 the coordination and leverage of the participation of the relevant agencies,
			 foreign governments, international financial institutions, other international
			 organizations, and the private sector in efforts to conserve natural resources
			 and biodiversity in ways that—
					(1)clarify the
			 efforts of the United States to address the conservation crisis within the
			 broader development, foreign policy, and security agendas of the United
			 States;
					(2)establish policy
			 guidance to link investments in specific conservation programs to the broader
			 goals of advancing economic development, addressing climate change, alleviating
			 poverty, improving the economic competitiveness of the United States,
			 protecting global public health, expanding the rights of women, and reducing
			 resource scarcities that have the potential to lead to civil instabilities,
			 mass migrations, and conflict;
					(3)reflect a unified
			 policy of the United States that encompasses the programs of, and reduces
			 duplication among, the relevant agencies; and
					(4)provide a plan to
			 identify and improve United States policies that could be undermining the
			 conservation of critical natural resources and biodiversity abroad.
					(d)International
			 conservation comparison and analysisThe International
			 Conservation Strategy shall include a system for analyzing and comparing
			 efforts to conserve natural resources and biodiversity internationally
			 that—
					(1)ranks the efforts
			 of countries around the world to conserve natural resources and biodiversity,
			 based on standards established by the President’s Advisory Committee for Global
			 Conservation under section 104(b);
					(2)reports on the
			 range of initiatives to conserve natural resources and biodiversity being
			 conducted internationally; and
					(3)measures the
			 progress made by countries receiving assistance through the International
			 Conservation Strategy with respect to conserving natural resources and
			 biodiversity.
					(e)RevisionNot
			 later than 5 years after the International Conservation Strategy is established
			 under subsection (a), the Strategy shall be revised to reflect—
					(1)new information
			 collected in the process of implementing the Strategy;
					(2)advances in the
			 understanding of biological diversity, the economic and security impacts of
			 renewable natural resource degradation, and climate change; and
					(3)the impacts of
			 climate change on conservation, biodiversity, and human needs.
					102.Special
			 Coordinator for Global Conservation
				(a)In
			 generalThe President shall designate an individual to serve in
			 the Executive Office of the President as the Special Coordinator for Global
			 Conservation.
				(b)DutiesThe
			 Coordinator shall—
					(1)advise the
			 President on issues relating to international conservation of natural resources
			 and biodiversity;
					(2)oversee the
			 development and implementation of the International Conservation Strategy
			 established under section 101;
					(3)enhance program
			 and policy coordination among the relevant agencies in implementing the
			 International Conservation Strategy by ensuring that each relevant agency
			 carries out programs primarily in those areas in which each such agency has the
			 greatest expertise, technical capabilities, and potential for success and
			 ensuring that agencies avoid duplication of effort;
					(4)evaluate the
			 effectiveness of the international conservation programs of the relevant
			 agencies in meeting the goals of the International Conservation Strategy by
			 developing and applying specific performance measurements;
					(5)assess and certify
			 the adequacy of the budgets for the international conservation programs of the
			 relevant agencies in meeting the goals of the International Conservation
			 Strategy, and submit to the heads of the relevant agencies not later than July
			 1 of each year budget recommendations, including requests for specific
			 initiatives that are consistent with the President’s priorities under the
			 Strategy;
					(6)take such actions
			 as are necessary to ensure that the climate change, export and business
			 development, trade, and development and humanitarian assistance policies of the
			 United States advance the interests of the United States in conserving critical
			 global natural resources and biodiversity;
					(7)identify
			 innovative pilot projects or underfunded programs for early or immediate
			 funding that are important for demonstrating or further developing conservation
			 methodologies or approaches likely to be important to the success of the
			 International Conservation Strategy;
					(8)identify
			 innovative pilot projects or underfunded programs that result in expanding the
			 access of women to sustainably managed natural resources and to techniques for
			 improved natural resource management;
					(9)expand
			 significantly the role of the private sector in leveraging assistance provided
			 by the United States with respect to the global conservation of natural
			 resources and biodiversity by expanding programs that utilize contributions
			 from the private sector in conservation efforts, such as the Global Development
			 Alliance of the United States Agency for International Development; and
					(10)take such actions
			 as are necessary to use diplomatic mechanisms, relevant international
			 institutions and agreements, and other appropriate mechanisms to lead other
			 countries toward the goals and actions of the International Conservation
			 Strategy, together with commitments of increased funding for meeting such
			 goals.
					103.Interagency
			 Working Group on Global Conservation
				(1)In
			 generalThe Special Coordinator for Global Conservation shall
			 establish in the executive branch the Interagency Working Group on Global
			 Conservation.
				(2)DutiesThe
			 Interagency Group shall—
					(A)advise the
			 Coordinator on the development and implementation of the International
			 Conservation Strategy;
					(B)assist the
			 Coordinator in discharging the responsibilities of the Coordinator under
			 section 102;
					(C)review policies
			 that may be obstacles to achieving the goals of the International Conservation
			 Strategy;
					(D)oversee and report
			 on the implementation of the Strategy within the relevant agencies;
					(E)advise the
			 Coordinator of measures to increase participation by the relevant agencies in,
			 and interagency coordination with respect to, conservation projects; and
					(F)meet regularly to
			 review progress on the objectives described in subparagraphs (A) through
			 (E).
					(3)MembershipThe
			 Interagency Group shall consist of—
					(A)officials in the
			 relevant agencies;
					(B)officials in
			 other agencies that have responsibilities that may affect the ability of the
			 United States to achieve the goals of the International Conservation Strategy;
			 and
					(C)any other
			 officials the Coordinator determines will provide information that will
			 facilitate the development and implementation of the Strategy.
					104.President’s
			 Advisory Committee on Global Conservation
				(a)EstablishmentThe
			 President shall establish the President’s Advisory Committee for Global
			 Conservation to ensure that the best scientific expertise, and the concerns of
			 relevant public constituencies, are reflected in the international conservation
			 policies of the United States.
				(b)DutiesThe
			 Advisory Committee shall—
					(1)advise the
			 President on the development and implementation of the International
			 Conservation Strategy under section 101;
					(2)assist the
			 Coordinator in the implementation of the Coordinator’s responsibilities under
			 section 102;
					(3)review
			 periodically the progress of the International Conservation Strategy and, not
			 less frequently than annually, bring to the attention of the Coordinator
			 innovative pilot projects that further develop conservation methodologies
			 likely to be important to the success of the Strategy;
					(4)take steps to
			 educate the public about the global conservation programs of the United States;
			 and
					(5)establish
			 standards for ranking the efforts of countries to conserve natural resources
			 and biodiversity to be used in the system for analyzing and comparing efforts
			 to conserve natural resources and biodiversity internationally under section
			 101(d).
					(c)MembershipThe
			 Advisory Committee shall consist of at least 25 members, of whom—
					(1)not fewer than 4
			 shall be selected from representatives of 4-year institutions of higher
			 education (as defined in section 101(a) of the Higher Education Act of 1965 (20
			 U.S.C. 1001(a)) or nongovernmental organizations in the United States and have
			 an expertise in international conservation;
					(2)not fewer than 2
			 shall be selected from representatives of 4-year institutions of higher
			 education or nongovernmental organizations in the United States and have an
			 expertise in the relationship among natural resources, biodiversity, economic
			 development, and poverty alleviation;
					(3)not fewer than 2
			 shall be selected from representatives of private businesses or trade
			 associations in the United States and have expertise in the relationship
			 between global natural resource conservation and the competitiveness of the
			 economy or key industries of the United States;
					(4)not fewer than 2
			 shall be former Members of Congress or former high level officials in the
			 executive branch;
					(5)not fewer than 2
			 shall represent religious institutions or communities of faith;
					(6)not fewer than 1
			 shall be an expert on the effects of natural resource degradation on women’s
			 lives and livelihoods;
					(7)not fewer than 1
			 shall be selected from a zoological institution with expertise in in situ and
			 ex situ conservation;
					(8)not fewer than 1
			 shall be selected from representatives of 4-year institutions of higher
			 education or nongovernmental organizations in the United States and have an
			 expertise in global freshwater water supply;
					(9)not fewer than 1
			 shall be selected from representatives of 4-year institutions of higher
			 education or nongovernmental organizations in the United States and have an
			 expertise in the relationship between natural resource conservation and food
			 security;
					(10)not fewer than 1
			 shall be selected from representatives of 4-year institutions of higher
			 education or nongovernmental organizations in the United States and have an
			 expertise in the effects of climate change on natural resources and biological
			 diversity;
					(11)not fewer than 1
			 shall be a former member of the Armed Forces and have an expertise in natural
			 resource scarcity and conflict and security issues;
					(12)not fewer than 1
			 shall be selected from representatives of 4-year institutions of higher
			 education or nongovernmental organizations in the United States and have an
			 expertise in infectious diseases that can be shared between animal and human
			 populations; and
					(13)not fewer than 1
			 shall be selected from the arts or the media.
					(d)ChairpersonThe
			 chairperson of the Advisory Committee shall—
					(1)be appointed by
			 the Coordinator; or
					(2)in the discretion
			 of the Coordinator, be selected by a majority vote of the members of the
			 Advisory Committee.
					(e)Period of
			 appointment
					(1)In
			 generalExcept as provided in paragraph (2), each member of the
			 Advisory Committee shall be appointed for a term of 3 years.
					(2)Initial
			 appointmentsOf the members of the Advisory Committee first
			 appointed after the establishment of the Committee—
						(A)1/3
			 shall be appointed for a term of 2 years;
						(B)1/3
			 shall be appointed for a term of 3 years; and
						(C)1/3
			 shall be appointed for a term of 4 years.
						(f)MeetingsThe
			 Advisory Committee shall convene at the request of the chairperson.
				(g)ReportingThe
			 Advisory Committee shall periodically report to the Coordinator on its
			 deliberations, conclusions, and recommendations.
				(h)ExpensesThe
			 members of the Advisory Committee shall be allowed travel expenses, including
			 per diem in lieu of subsistence, at rates authorized for employees of agencies
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from their homes or regular places of business in performance of services for
			 the committee.
				(i)ExemptionThe
			 Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the work
			 process and recommendations of the Advisory Committee.
				105.Reporting
				(a)Annual
			 reportsNot later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, the President shall submit to the Committee
			 on Foreign Relations of the Senate and the Committee on Foreign Affairs of the
			 House of Representatives a report on the development and implementation of the
			 International Conservation Strategy established under section 101.
				(b)ContentsThe
			 report required by subsection (a) shall contain—
					(1)an assessment of
			 the progress made during the preceding year in developing and implementing the
			 International Conservation Strategy established under section 101;
					(2)an identification
			 of the programs receiving financial assistance from the United States that have
			 the potential for replication or adaptation, particularly at low cost, across
			 international conservation programs; and
					(3)results from the
			 system for analyzing and comparing efforts to conserve natural resources and
			 biodiversity internationally under section 101(d), including—
						(A)a ranking of the
			 efforts of countries to conserve natural resources and biodiversity; and
						(B)an assessment of
			 the progress made by each country receiving assistance through the
			 International Conservation Strategy with respect to conserving natural
			 resources and biodiversity.
						(c)Program
			 reviewNot later than 4 years after the date of the enactment of
			 this Act, the President shall submit to the committees specified in subsection
			 (a) a report assessing progress made during the preceding 4 years and
			 evaluating the effectiveness of United States global conservation programs in
			 achieving the goals of the International Conservation Strategy.
				(d)Publication of
			 reportsThe Coordinator shall ensure that all reports required by
			 this section are published on the White House Web site or another appropriate
			 Web site.
				106.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title.
			IIMultilateral
			 Programs
			201.PurposeThe purpose of this title is to leverage the
			 financial commitments of the United States with respect to the international
			 conservation of natural resources and biodiversity by encouraging other
			 countries to make substantial commitments of funding and other forms of
			 assistance to a comprehensive and coordinated international natural resource
			 and biodiversity conservation assistance strategy in order to promote economic
			 development, human health, food and water security, environmental
			 sustainability, the protection of biodiversity, and local and regional
			 security.
			202.Diplomatic
			 goals and venues
				(a)GoalsCongress
			 urges the President to work with the world’s major foreign assistance donor
			 countries to—
					(1)develop a
			 comprehensive and coordinated international conservation assistance strategy
			 consistent with the priorities identified in the International Conservation
			 Strategy established under section 101;
					(2)identify
			 innovative and efficient multilateral mechanisms that can be used to coordinate
			 international action by all participating donor countries, reduce duplication
			 of efforts among such donors, achieve the most cost effective investments, and
			 leverage international foreign assistance with meaningful financial and other
			 commitments in recipient countries;
					(3)agree on funding
			 requirements and funding goals from all participating donor countries;
					(4)negotiate a
			 timetable for achieving the goals of the Strategy; and
					(5)promote existing
			 multilateral initiatives designed to identify meaningful levels of interim
			 funding for forest conservation in developing countries in advance of the
			 implementation of any international program to reduce greenhouse gas emissions
			 from forest destruction and degradation.
					(b)VenuesCongress urges the President to explore
			 opportunities for achieving the goals identified in this section within the
			 context of United States bilateral diplomacy with other important international
			 donor countries, bilateral diplomacy with newly emerging donor countries, and
			 all appropriate multilateral venues.
				IIINational
			 Intelligence Estimate on Global Natural Resource Degradation
			301.National
			 intelligence estimate with respect to effects of global natural resource
			 degradation
				(a)National
			 intelligence estimateNot later than 1 year after the date of the
			 enactment of this Act, the Director of National Intelligence shall submit to
			 Congress a national intelligence estimate on the anticipated geopolitical and
			 regional security effects of the global degradation of renewable natural
			 resources and the implications of such effects on the national and economic
			 security of the United States.
				(b)ContentIn
			 preparing the national intelligence estimate required by this section, the
			 Director of National Intelligence shall—
					(1)assess the future
			 political, social, agricultural, economic, food security, and health risks
			 during the 30-year period beginning on the date of the enactment of this Act
			 posed by global natural resource degradation for countries or regions that
			 are—
						(A)of strategic
			 national security importance to the United States and at risk of significant
			 impact due to renewable natural resource degradation; or
						(B)at significant
			 risk of large-scale humanitarian suffering with cross-border implications as
			 predicted on the basis of such assessments;
						(2)assess the
			 capabilities of the countries or regions described in subparagraph (A) and (B)
			 of paragraph (1) to respond to adverse security impacts caused by renewable
			 natural resource degradation;
					(3)assess the
			 strategic challenges and opportunities posed to the United States by the risks
			 described in subsection (a); and
					(4)assess the impact
			 of renewable natural resource degradation on the activities of the intelligence
			 community (as defined in section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4))) throughout the world.
					(c)CoordinationIn
			 preparing the national intelligence estimate required under subsection (a), the
			 Director of National Intelligence shall consult with other agencies of the
			 Federal Government, representatives of the scientific community, and, as
			 appropriate, multilateral institutions and allies of the United States that
			 have conducted valid research on renewable natural resource degradation.
				(d)FormThe
			 national intelligence estimate required under subsection (a), including key
			 judgments, shall be submitted in unclassified form, but may include a
			 classified annex.
				
